Case
Case 18-00781-SMT
     18-00781-SMT         Doc
                          Doc 77
                              73     Filed
                                     Filed 03/08/19
                                           02/13/19 Entered
                                                     Entered 03/08/19
                                                              02/13/19 12:15:26
                                                                       19:38:54         Desc
                                                                                        Desc Main
                                                                                             Main
                                    Document
                                    Document      Page 1 of 3
                                                  Page 1 of 3


                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLUMBIA

IN RE:                              )
                                    )
UPPER CUTS GENTLEMAN’S              )                        Case No. 18-00781-SMT
GROOMING PLACE, LLC                 )
                                    )                        Chapter 11
            Debtor-In-Possession    )
____________________________________)

      NOTICE OF OPPORTUNITY TO OBJECT TO MOTION FOR ENTRY OF
  STIPULATION AND CONSENT ORDER AUTHORIZING DEBTOR TO USE CASH
                           COLLATERAL

         The Debtor-in-Possession has filed a motion for entry of stipulation and consent order

authorizing debtor to use cash collateral.

         Your rights may be affected. You should read these papers carefully and discuss them

with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you

may wish to consult one.)

         If you do not want the Court to grant the motion, or if you want the Court to consider

your views on the matter, then:

         on or before February 23, 2019, you or your attorney must file with the Court a written

objection to the application, together with the proposed order required by Local Bankruptcy Rule

9072-1. The objection and proposed order must be filed with the Clerk of the Bankruptcy Court,

E. Barrett Prettyman U.S. Courthouse, 3rd and Constitution Avenue, N.W., Washington, D.C.

20001. You may append affidavits and documents in support of your objection.
Case
Case 18-00781-SMT
     18-00781-SMT        Doc
                         Doc 77
                             73      Filed
                                     Filed 03/08/19
                                           02/13/19 Entered
                                                     Entered 03/08/19
                                                              02/13/19 12:15:26
                                                                       19:38:54            Desc
                                                                                           Desc Main
                                                                                                Main
                                    Document
                                    Document      Page 2 of 3
                                                  Page 2 of 3


       If you mail your objection to the Court for filing, you must mail it early enough so the

Court will receive it on or before the date stated above. You must also mail a copy of your

objection to:

       AP Law Group, PLC
       7777 Leesburg Pike, Suite 402N
       Falls Church, VA 22043

       Joseph A. Guzinski, Esq.
       Office of the U.S. Trustee
       1725 Duke St., Suite 650
       Alexandria, VA 22314

       If you or your attorney do not take these steps, the Court may decide that you do not

oppose the relief sought in the motion and may enter an order granting relief. The Court may

grant the application without a hearing if the objection filed states inadequate grounds for denial

of the application to employ counsel. Parties in interest with questions may contact the

undersigned.

Dated: February 13, 2019              /s/ Ashvin Pandurangi____________
                                      Ashvin Pandurangi, Esq., VSB# 86966
                                      AP Law Group, PLC
                                      7777 Leesburg Pike, 402N
                                      Falls Church, VA 22043
                                      Tel: (571) 969-6540
                                      ap@aplawg.com
                                      Counsel for Debtor


CERTIFICATE OF SERVICE UNDER RULE 4001-d(2)

       I hereby certify that on the 13th day of February, 2019 a true copy of the foregoing ​

Notice of Opportunity to Object to​ ​Motion for Entry of Stipulation and Consent Order

Authorizing Debtor to Use Cash Collateral was served by ECF on the U.S. Trustee for Region 4,

and by first class mail, postage prepaid to the attached secured creditors.

                                                          /s/ Ashvin Pandurangi
                                                          Ashvin Pandurangi, Esq., VSB# 86966
    Case
    Case 18-00781-SMT
         18-00781-SMT   Doc
                        Doc 77
                            73    Filed
                                  Filed 03/08/19
                                        02/13/19 Entered
                                                  Entered 03/08/19
                                                           02/13/19 12:15:26
                                                                    19:38:54   Desc
                                                                               Desc Main
                                                                                    Main
                                 Document
                                 Document      Page 3 of 3
                                               Page 3 of 3

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




     SunTrust Bank
     303 Peachtree Street, NE
     Suite 900
     Atlanta, GA 30308
